DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities: Regarding claim 2 (lines 2-3), the phrase “comprises a pin member welded thereto” should be deleted, since the claim has already set forth the pin member is welded to the first and second distal ends (of the arms). 
Regarding claim 8 (line 8), the phrase should recite “the main body; and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,475,286 to Saito in view of US Patent No. 5,600,887 to Olson.
In re claim 1, Saito teaches a handle comprising: 
a main body (2); 
a first substantially flat arm (16, left) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (Fig. 1), the first flat arm having an upper main surface extending from the first proximal portion out to the 
 a second arm (16, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (1), wherein a pin member (17) is directly coupled to the first distal end and extends inwardly in a direction away from an outer edge of the first arm toward the second arm.
Note, the preamble is directed to a handle, which does not include the structure of the pivoting head of the razor. Therefore, the handle of Saito merely has to be capable of receiving a pivoting head, in which it is.
Regarding claim 1, Saito teaches a first and second arm, but does not teach the arms are metal.
Olson teaches a handle having a first and second substantially flat metal arm (Col. 3, lines 29-33).
It would have been obvious to one before the effective filing date of the invention to construct the arms of Saito of a metal as taught by Olson to provide strong and rust-resistant arms (Col. 3, lines 29-33, Olson). Arm strength is important to sustain the pressure applied by the user on the razor head and rust-resistant features are important due to the wet environment in which razors are used.

Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Olson, as applied to the above claims, and in further view of US Patent No. 5,044,077 to Ferraro.

Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6). This provides a teaching that pins can be welded to established a desired mechanical connection between two parts in the art of razors.
	In light of the teachings of Ferraro, it would have been obvious to one before the effective filing date of the invention to attach the pins of modified Saito via welding as taught by Ferraro to provide a secure connection between the pins and the arms to properly engage the rotational head. One having ordinary skill in the art would recognize, that when constructing the razor there are mechanical connections which would permit the pins to be attached to the arms, and one of the connections, is welding. In the event one may argue the pins of Saito appear to be monolithic with the arms, Applicant is reminded that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

In re claim 3, modified Saito teaches wherein the first arm (16, left, Saito) comprises the pin member comprising first cylindrical pin member (17, right, Saito) welded at the first distal end and the second arm (16, left, Saito) comprises a second cylindrical pin member (17, left, Saito) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 1, Saito).  
In re claim 4, modified Saito teaches wherein the first arm (16, right, Saito) comprises the pin member comprising a first cylindrical pin member (17, right, Saito) welded at the first distal end and the second arm (16, left, Saito) comprises a second cylindrical pin member (17, left, Saito) welded to the second distal end, and wherein the first pin is capable of operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head (1, Saito).
In re claim 6, modified Saito teaches wherein the first and second arms (16, left, right, Saito) each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (this is best shown in Figures 2 and 5 or Saito).  
 
Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. KR20140069811 to Seo et al. in view of GB 2116470 to Kirk and in further in view of US Patent No. 5,600,887 to Olson.
In re claim 1, as best understood, Seo teaches a handle, the handle comprising: 
a main body (110); and
a pivoting head (125).  
In re claim 7, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).
Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotatable holder member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first substantially flat arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location and a second arm having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location.
Kirk teaches in the art of razors, a first substantially flat arm (50, left) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (Fig. 4), the first flat arm having an upper main surface extending from the first proximal portion out to the distal end, at least a majority of the main surface from the 
 a second arm (50, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (1), wherein a pin member (51) is directly coupled to the first distal end and extends inwardly in a direction away from an outer edge of the first arm toward the second arm.
It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Kirk to couple the handle to the pivoting head to improve conformance to facial contours (Abstract and Page 1, lines 11-17, Kirk). One having ordinary skill in the art would recognize that the rotatable holder member (111) can have any mechanical design which permits rotating the pivoting head relative to the handle. The modification of Kirk would permit the user to easily engage the pivoting head for rotation and disengage the pivoting head when the device is no longer in use. 

Regarding claim 1, modified Seo teaches a first and second arm, but does not teach the arms are metal.
Olson teaches a handle having a first and second substantially flat metal arm (Col. 3, lines 29-33).
It would have been obvious to one before the effective filing date of the invention to construct the arms of modified Seo of a metal as taught by Olson to provide strong and rust-resistant arms (Col. 3, lines 29-33, Olson). Arm strength is important to sustain the pressure applied by the user on the razor head and rust-resistant features are important due to the wet environment in which razors are used.
.

Claims 8, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140069811 to Seo in view of Kirk et al. and in further view of Olson and in further view of US Patent No. 6,161,288 to Andrews.
In re claim 8, Seo teaches a handle, the handle comprising: 
a main body (110); 
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125), wherein a blade cartridge unit (230) is capable of being attached to the pivoting head.
In re claim 12, wherein the pivoting head (125) comprises a face comprising an elastomeric material (Para 0016).

Regarding claim 8, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first arm having a first proximal portion and a first distal end, the first proximal portion being slidably interlocked at the first location of the main body and a second arm having a second proximal portion and a second distal end, the second proximal portion being slidably interlocked at the first location of the main body.
Kirk teaches in the art of razors, a first substantially flat arm (50, left) having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first location (Fig. 4), the first flat arm having an upper main surface extending from the first proximal portion out to the distal end, at least a majority of the main surface from the 
 a second arm (50, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled to the main body at a second location; and 
the first and second distal ends being in spaced relationship and having pivotally coupled therebetween a pivoting head (1), wherein a pin member (51) is directly coupled to the first distal end and extends inwardly in a direction away from an outer edge of the first arm toward the second arm.
It would have been obvious to one before the effective filing date of the invention to provide Seo with a coupling arm arrangement as taught by Kirk to couple the handle to the pivoting head to improve conformance to facial contours (Abstract and Page 1, lines 11-17, Kirk). One having ordinary skill in the art would recognize that the rotatable holder member (111) can have any mechanical design which permits rotating the pivoting head relative to the handle. The modification of Kirk would permit the user to easily engage the pivoting head for rotation and disengage the pivoting head when the device is no longer in use. 

Regarding claims 8 and 13, modified Seo teaches the handle comprises a first and second flat arm, but does not teach the arms are metal. 
Olson teaches a handle having a first and second substantially flat metal arm (Col. 3, lines 29-33).
It would have been obvious to one before the effective filing date of the invention to construct the arms of modified Seo of a metal as taught by Olson to provide strong and rust-resistant arms (Col. 3, lines 29-33, Olson). Arm strength is important to sustain the pressure applied by the user on the razor head and rust-resistant features are important due to the wet environment in which razors are used.

Andrews teaches in the art of razors, a rotating head having a trapezoidal shape (Col. 38, lines 54-58) with a relatively wide face of the pivoting head nearer to the main body than a relatively narrow face of the pivoting head. 
Examiner notes, the position of the head having a relatively wide face near the main body depends on the pivoted located of the pivoting head.
It would have been obvious to one before the effective filing date of the invention to shape the rotating head of Seo to have a trapezoidal shape as taught by Andrews which provides the pivoting head with two working plane (Col. 38, lines 54-67). Shaping the rotating head of Seo to have a trapezoidal shape is merely an obvious matter of design choice based on user preference and the cartridge. 

In re claim 13, Soe teaches a handle comprising: 
 a main body (110);
a distal end of a connection member (111) having pivotally coupled therebetween a pivoting head (125).  

Regarding claim 13, Seo teaches in the art of razors a handle having a main body and a pivoting head in which a rotary member (111) is inserted into a groove of (123) on the pivoting body via a movable actuator (115), but Seo does not disclose specific details of the rotary member (111). Seo, therefore, does not teach a first discrete arm having a first proximal portion and a first distal end, the first proximal portion being rigidly coupled to the main body at a first 
Kirk teaches in the art of razors, a handle (20) having a first flat arm (50, left) having a first proximal portion and a first distal end (Fig. 5), the first proximal portion being rigidly coupled to the main body at a first protuberance (33, left) and a second arm (50, right) having a second proximal portion and a second distal end, the second proximal portion being rigidly coupled at the to the main body at a second protuberance (33, right) on the main frame. 
See motivation on Page 8, above.

In re claim 18, modified Seo teaches wherein the first and second arms (50, Kirk) are each rigidly coupled to the main body by a securement selected from the group consisting of frictional engagement (via pins 33, Kirk).
In re claim 19, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 5, Kirk).  
In re claim 20, Seo teaches wherein the pivoting head (125, Seo) comprises a face comprising an elastomeric material (Para 0016, Seo).

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kirk and in further view of Olson, and in further view of Andrews, as applied to the above claims, and in further view of US Patent No. 5,044,077 to Ferraro.
In re claims 9 and 15, modified Seo teaches the first arm comprises a first cylindrical pin member (33, Kirk) at the first distal end and second arm comprises a second cylindrical pin member welded to the second distal, and wherein the first pin member and the second pin 
Ferraro teaches in the art of razors, that it is known to weld attachment pins (67) to the handle structure to mechanically attach the first and second handle portions (Col. 5, lines 1-6). This provides a teaching that pins can be welded to established a desired mechanical connection between two parts in the art of razors.
	In light of the teachings of Ferraro, it would have been obvious to one before the effective filing date of the invention to attach the pins of modified Seo via welding as taught by Ferraro to provide a secure connection between the pins and the arms to properly engage the rotational head. One having ordinary skill in the art would recognize, that when constructing the razor there are mechanical connections which would permit the pins to be attached to the arms, and one of the connections, is welding. In the event one may argue the pins of Kirk appear to be monolithic with the arms, Applicant is reminded that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
In re claim 10, modified Seo teaches wherein the first arm comprises a first cylindrical pin member (51, left, Kirk) welded at the first distal end and the second arm comprises a second cylindrical pin member (51, right, Kirk) welded to the second distal end, and wherein the first pin operatively engages a first receiving opening in the pivoting head (1) and the second pin operatively engages a second receiving opening in the pivoting head (Fig. 5, Kirk).  
In re claim 11, modified Seo teaches wherein the first and second arms each comprise metal plates, each metal plate defining a plate plane, and wherein the first arm plate plane is generally co-planar with the second arm plate plane (Fig. 5, Kirk).  
In re claim 16, modified Seo teaches wherein the first arm comprises a first cylindrical pin member (51, left, Kirk) welded at the first distal end and the second arm comprises a second cylindrical pin member (51, right, Kirk) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Fig. 5, Kirk).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kirk et al, and further view of Olson, and further in view of Andrews, as applied to the above claims, and in further view of US Patent Application Publication No. 20200130209 to Maurer.
In re claim 14, modified Seo teaches a handle, but does not teach the handle weighs between 60 and 100 grams.
Maurer teaches a handle weighing around 40 to 60 grams (Para 0089).
It would have been obvious to one before the effective filing date of the invention to fabricate the handle of Seo having a weight of 60 grams as taught by Maurer to provide a handle that is easy to use and manipulate to at various angles without fatiguing the hand and/or arm of the user.

Response to Arguments
The drawing objections have been obviated by the amendments filed March 1, 2022.
The 112, first and second paragraph rejections in the Office Action mailed November 26, 2021 have been overcome by the amendments filed March 1, 2022.
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724